 



EXHIBIT 10.8
NOTE: In this exhibit, square brackets [   ] surrounding text denotes strikeout
characters
STANDARD FORM BUSINESS CENTER LEASE
ARTICLE 1
PARTIES
This Lease, dated as of this 18th day of March 2003 , is made by and between
Eureka Development Company LLC, a California Limited Liability Company (herein
called “Landlord”) and Sierra Logic, a Delaware Corporation (herein called
“Tenant”).
ARTICLE 2
PREMISES
Landlord does hereby lease to Tenant and Tenant hereby leases from Landlord that
certain space (herein called “Premises”), having dimensions of approximately
10,200 square feet of floor area. The Premises are situated within building 9083
Foothills Boulevard (the “Building”) within the Blue Oaks Technical Center (the
“Center”). The location, address and dimensions of the Building and the Premises
are delineated on Exhibit “A” attached hereto and incorporated herein by
reference. Said Premises and the Center are located at 9083 Foothills Boulevard,
Suite 300. in the City of Roseville, County of Placer, State of California. The
Common Area is defined in Article 25.
This Lease is subject to the terms, covenants and conditions herein set forth
and the Tenant covenants as a material part of the consideration for this Lease
to keep and perform each and all of said terms, covenants and conditions by it
to be kept and performed.
ARTICLE 3
USE
Tenant shall use the Premises for general office use including computer and
software development and other general office use and shall not use or permit
the Premises to be used for any other purpose without prior written consent of
Landlord.
ARTICLE 4
MINIMUM RENT
4.1 Initial Minimum Rent. Tenant agrees to pay to Landlord as minimum rent
(“Minimum Rent”), without notice or demand, the monthly sum of ELEVEN THOUSAND
SEVEN HUNDRED THIRTY AND NO/100ths Dollars ($11,730.00), in advance, on or
before the first day of each and every successive calendar month during the term
hereof, except that the first month’s rent shall be paid upon the execution
hereof. Rent for any period which is for less than one (1) month shall be a
prorated portion of the monthly installment herein based upon a thirty (30) day
month. Said rental shall be paid to Landlord, without deduction or offset, in
lawful money of the United States of America and at such place as Landlord may
from time to time designate in writing.
4.2 [ Minimum Rent Adjustment. The Minimum Rent as set forth in Section 4.1
above shall be increased for each year of the term of this Lease following the
first year (“Subsequent Year”) if the Consumer Price Index for Urban Wage
Earners and Clerical Workers (San Francisco/Oakland/San Jose, Area: Base
1982/1984 = 100) (“Index”), as published by the United States Department of
Labor, Bureau of Labor Statistics, for the “Comparison Month” (described below)
increases over the Index for the calendar month which is four (4) months prior
to the month in which Minimum Rent commences (“Base Month”). The Base Month
Index shall be compared with the Index for the same calendar month for each
Subsequent Year (“Comparison Month”). If the Index for any Comparison Month is
higher than the Base Month Index, then the Minimum Rent for the Subsequent Year
following the Comparison Month shall be increased commencing with the first
month of such Subsequent Year by a percentage which shall be calculated by
dividing the Base Month Index into that number which represents the difference,
if any, when subtracting the Base Month Index from the index for any Comparison
Month. In no event shall the Minimum Rent be less than that set forth in
Section 4.1 above. By way of illustration only, if Tenant commences paying
Minimum Rent in August of 1996, then the Base Month Index would be that for
April, 1996 (assume such Index at 130) and that Index shall be compared with the
Index for April  ,1997 (assume such Index at 136), and because the Index for
April 1997 is 4.6% higher than the Index for April, 1996 based on the
assumptions of 136 and 130, respectively, the Minimum Rent commencing in August
of 1997 would be 4.6% higher than the Minimum Rent for the month of August,
1996; likewise the Index for April, 1998 would be compared with the Index for
April, 1996.

 



--------------------------------------------------------------------------------



 



Should said Bureau discontinue the publication of the above Index, or publish
the same less frequently, or after the same in some other manner, then Landlord
shall adopt a substitute index or substitute procedure which reasonably reflects
and monitors consumer prices.]
ARTICLE 5
TERM
5.1 Commencement. The Lease term shall be sixty-three (63) Months, plus any
partial month in which the rental commences. The parties hereto acknowledge that
certain obligations under various articles hereof may commence prior to the
Lease term, i.e., construction, hold harmless, liability insurance, etc.; and
the parties agree to be bound by these articles prior to commencement of the
Lease term. The lease term shall commence (“Commencement Date”) (check
applicable box):

þ.   On June 1, 2003 , if the Premises are being leased in its “as is” condition
or subject to such incidental work as is to be performed by Landlord prior to
said date (this work, if any, to be set forth in the attached Exhibit “B”
attached hereto and incorporated herein by reference and, in this latter event,
the rental shall commence on said date only if Landlord shall have substantially
completed said work).

o.   Upon substantial completion of Landlord’s Work as set forth in Exhibit “B”
attached hereto and incorporated herein by reference, or when the Tenant opens
for business, whichever is sooner. Subject to delay by causes beyond the
reasonable control of Landlord, or attributable to Tenant’s action or inaction,
Landlord shall use reasonable speed and diligence in the construction of the
Premises after the commencement of such construction, and shall use best efforts
to perform the work to be performed by Landlord, as specified in Exhibit “B”,
but failure so to complete the work in the time specified in Exhibit “B” shall
in no way affect the validity of this lease or the obligations of Tenant under
this Lease, nor shall Tenant have any claim against Landlord on account thereof.
The Premises shall be treated as having been completed in accordance with the
requirements of Exhibit “B”, on the first day of which Landlord gives Tenant
notice that Landlord has substantially completed the work to be performed by
Landlord according to Exhibit “B”, and such other work in the Center as well,
upon reasonable completion thereof, enable Tenant reasonably to use the Premises
for the use specified in Article 3 upon completion of Tenant’s Work, for which
provision is made in Exhibit “C” attached hereto and incorporated by reference,
and concurrent completion of common facilities in the Center reasonably needed
for access to and egress from the Premises. “Substantial completion”, as used in
this Article 5, shall mean completed to such an extent that Tenant may
reasonably commence the work to be performed by Tenant under Exhibit “C” without
undue interference with the balance of the work to be performed by Landlord in
the Premises, in accordance with Exhibit “B” or undue interference by Landlord
with the work to be performed by Tenant in the Premises in accordance with
Exhibit “C”.

5.2 Tenant’s Work. Tenant’s “Construction and Fixture Period” shall commence
upon substantial completion by Landlord of the work to be performed by Landlord
in accordance with Section 36.10. Tenant shall, during Tenant’s Construction and
Fixture Period, perform, at Tenant’s own cost and expense, all of Tenant’s Work,
and shall equip the Premises with all trade fixtures and personal property
suitable or appropriate to the regular and normal operation of the type of
business in which Tenant is engaged, and Tenant shall open for business as soon
as possible after substantial completion by Landlord of Landlord’s work, as
specified in Section 36.10. In any event, Tenant agrees to open for business not
later than the end of Tenant’s Construction and Fixture Period. Rent shall
commence at the start of the Construction and Fixture Period.
5.3 Performance of Landlord’s Work. Except to the extent to which Tenant shall
have given Landlord notice, not later than the end of the second full calendar
month next beginning after the Commencement Date, of those matters which
Landlord has not performed its obligations under Section 36.10, Tenant shall
have no claim that Landlord has failed to perform any of Landlord’s obligations
under Section 36.10.
ARTICLE 6
SECURITY DEPOSIT
Concurrently with Tenant’s execution of this Lease, Tenant has deposited with
Landlord the sum of ELEVEN THOUSAND SEVEN HUNDRED THIRTY AND no/100ths Dollars
($11,730.00) in addition to the first month’s rent. Said sum shall be held by
Landlord as security for the faithful performance by Tenant of all the terms,
covenants, and conditions of this Lease to be kept and performed by Tenant
during the term hereof. If Tenant defaults with respect to any provision of this
Lease, including, but not limited to the provisions relating to the payment of
rent, Landlord may (but shall not be required to) use, apply or retain all or
any part of this security deposit for the payment of any rent or any other sum
in default, or for the payment of any amount which Landlord may spend or become
obligated to spend by reason of Tenant’s default, or to compensate Landlord for
any other loss or damage which Landlord may suffer by reason of Tenant’s
default. If any portion of said deposit is so used or applied, Tenant shall,
within five (5) days after written demand therefor, deposit cash with Landlord
in an amount sufficient to restore the security deposit to its original amount
and Tenant’s failure to do so shall be a default under this Lease. Landlord
shall not be required to keep this security deposit separate from its general
funds, and Tenant shall not be entitled to interest on such deposit. If Tenant
shall fully and faithfully perform every provisions of this Lease to be
performed by it, the security deposit or any balance thereof shall be returned
to Tenant (or, at Landlord option, to the last assignee of Tenant’s interest
hereunder) within ten (10) days following the expiration of the Lease term. In
the event of termination of Landlord’s interest in this Lease, said deposit, or
any part thereof

 



--------------------------------------------------------------------------------



 



not previously applied, may be turned over by Landlord to Landlord’s grantee
and, if so turned over, Tenant agrees to look solely to such grantee for proper
application of the deposit in accordance with the terms of this Article 6, and
the return thereof in accordance herewith. The holder of a mortgage on property
which includes the Premises shall never be responsible to Tenant for the return
or application of any such deposit, whether or not such holder succeeds to the
position of Landlord hereunder, unless such deposit shall have been received in
hand by such holder. Tenant shall also provide a letter of credit equal to one
(1) year’s equivalent of rent ($140,760.00) which shall be released within ten
(10) days of Tenant’s next round of funding after Landlord has had a chance to
review all documentation with regards to burn rate and financial information.
This shall occur only if Tenant is not in default of their Lease and shall be at
Landlord’s sole discretion, which shall not be unreasonably withheld.
ARTICLE 7
ADDITIONAL CHARGES
7.1 Percentage Rent
     [ (a) In addition to the Minimum Rent to be paid by Tenant pursuant to
Article 4, Tenant shall pay to Landlord at the time and in the manner herein
specified additional rent in an amount equal to n/a percent ( %) of the amount
of Tenant’s gross sales made in, upon or from the Premises during each calendar
year of the Lease term, less the aggregate amount of the Minimum Rent previously
paid by Tenant for said calendar year.
     (b) Within thirty (30) days after the end of each calendar month following
commencement of rents, Tenant shall deliver to Landlord a statement showing the
gross sales for such calendar month, and, if same is due, a payment equal to
said hereinabove stated percentage of the total monthly gross sales made in,
upon, or from the Premises during each calendar month, less the Minimum Rent for
such prior calendar month, if previously paid. Said payment shall be made with
the succeeding month’s regular rental payment. Within sixty (60) days after the
end of each calendar year of the term hereof, Tenant shall furnish to Landlord
the annual statement described in Section 7.1 (d) below, showing the total gross
sales by months made in, upon, or from the Premises during the preceding
calendar year, at which time an adjustment shall be made between Landlord and
Tenant to the end that the total percentage rent paid for each such calendar
year shall be a sum equal to said hereinabove stated percentages of the total
gross sales made in, upon, or from the Premises during each calendar year of the
term hereof, less the Minimum Rent pursuant to Article 4 for each such calendar
year, if previously paid, so that the percentage rent, although payable monthly,
shall be computed and adjusted on an annual basis.
     (c) The term “gross sales” as used in this lease shall include the entire
gross receipts of every kind and nature from sales and services made in, upon,
or from the Premises, whether upon credit or for cash, in every department
operating in the Premises, whether operated by the Tenant or by a subtenant or
subtenants, or by a concessionaire or concessionaires, excepting therefrom any
rebates and/or refunds to customers and the amount of all sales tax receipts
which has to be accounted for by Tenant to any government, or any governmental
agency. Sales upon credit shall be deemed cash sales and shall be included in
the gross sales for the period which the merchandise is delivered to the
customer, whether or not title to the merchandise passes with delivery.
     (d) Tenant shall utilize, and cause to be utilized, cash registers equipped
with sealed continuous totals to record all gross sales, and Tenant shall keep
on the Premises for at least three (3) years after the expiration of each Lease
year records, conforming to usual accounting practices, showing all of the gross
sales at or from the Premises for such Lease year, including all tax reports,
sales slips, sales checks, bank deposit records and other supporting data.
Within fifteen (15) days after the end of each calendar quarter, or portion
thereof, included in the Lease term, Tenant shall furnish Landlord, at the place
at which rent is payable, a statement, certified by one of Tenant’s Executive
Officers, of Tenant’s gross sales during such quarter or portion thereof; and,
on or before March 1 in each calendar year included in the Lease term and within
sixty (60) days after the end of the Lease term. Tenant shall furnish Landlord a
statement, hereinafter called the “annual statement”, certified by an
independent Certified Public Accountant approved by Landlord, of Tenant’s gross
sales during the preceding Lease year. Landlord shall have the right from time
to time, using its accountants or representatives, to audit all annual
statements of gross sales and, in connection with such audits, to examine all of
Tenant’s records (including all supporting data) of gross sales disclosed in any
annual statement given to Landlord by Tenant; and Tenant shall make all such
records readily available for such examination. If any such audit discloses that
the actual gross sales by Tenant exceed those reported by more than two percent
(2%), Tenant shall pay the cost of such audit and examination. In any event,
Tenant shall pay Landlord any percentage rents due under such audit. If such
audit shall disclose any willful or substantial inaccuracies, this Lease may
thereupon be canceled and terminated, at the option of Landlord . If is further
agreed that Landlord shall never be treated as a partner or associate of Tenant
in the conduct of Tenant’s business, nor shall Landlord be liable for any debts
incurred by Tenant in the conduct of Tenant’s business or otherwise; but it is
understood and agreed that the relationship is and at all times shall remain
that of Landlord and Tenant. ]

 



--------------------------------------------------------------------------------



 



7.2 Adjustments
     (a) In addition to the Minimum Rent provided in Article 4 hereinabove, and
commencing at the same time as any rental commences under this Lease, Tenant
shall pay as additional rent to Landlord the following items, herein called
Adjustments:
     (1) All real estate taxes, bonds or other assessments and insurance
premiums on the Premises, including land, building, and improvements thereon.
Said real estate taxes shall include all real estate taxes and assessments that
are levied upon and/or assessed against the Premises, including any taxes which
may be levied on rents. Said insurance shall include all insurance premiums
required to be paid by Tenant pursuant to Article 8 hereinbelow. Said taxes and
insurance premiums for purpose of this provision shall be reasonably apportioned
in accordance with the total floor area of the Premises as it relates to the
gross leasable floor area of the Center which is from time to time completed as
of the first day of each calendar quarter (provided, however, that if any other
tenants in the Center pay taxes directly to any taxing authority or carry their
own insurance, as may be provided in their lease, their square footage shall not
be deemed a part of the floor area).
     (2) That percent of the total cost of the following items as Tenant’s total
floor area bears to the gross leasable floor area of Blue Oaks Technical Center
which is from time to time completed as of the first day of each calendar
quarter:
     (i) All real estate taxes, including bonds and assessments, all insurance
costs, and all costs to maintain, repair, and replace the “Common Area” of the
Center, which includes all areas outside the building wall footprints plus
building roofs and exterior walls, parking lots, sidewalks, driveways and other
areas used in common by the tenants of the Center, such costs including, but not
limited to, landscaping, lighting, security and rubbish removal in connection
with such areas.
     (ii) All property management costs to supervise and administer the
Premises, Buildings, Project and Common Area. Said costs shall include such fees
as may be paid to a third party or an affiliate of the Landlord in connection
with same and shall also include, as a separate charge, a market competitive
property management fee and a fee payable to Landlord to supervise and
administer the common area and the premises in an amount equal to ten percent
(10%) of the total costs of Section 7.2(a) (2) (i) above.
     (iii) Any parking charges, utilities surcharges, or any other costs levied,
assessed or imposed by, or at the direction of, or resulting from statutes or
regulations, or interpretations thereof, promulgated by any governmental
authority in connection with the use or occupancy of the Premises or the parking
facilities serving the Premises.
     (b) Upon the Commencement Date Landlord shall submit to Tenant a statement
of the anticipated monthly Adjustments for the period between such commencement
and the following January and Tenant shall pay these Adjustments on a monthly
basis concurrently with the payment of the Rent. Tenant shall continue to make
said monthly payments until notified by Landlord of a change thereof. By March 1
of each year Landlord shall endeavor to give Tenant a statement showing the
total Adjustments for the Center for the prior calendar year and Tenant’s
allocable share thereof, prorated from the Commencement Date. In the event the
total of the monthly payments which Tenant has made for the prior calendar year
be less than the Tenant’s actual share of such Adjustments then Tenant shall pay
the difference in a lump sum within ten (10) days after receipt of such
statement from Landlord and shall concurrently pay the difference in monthly
payments made in the next calendar year and the amount of monthly payments which
are then calculated as monthly Adjustments based on the prior year’s experience.
Any overpayment by Tenant shall be credited towards the monthly Adjustments next
coming due. The actual Adjustments for the prior year shall be used for purposes
of calculating the anticipated monthly Adjustments for the then current year
with actual determination of such Adjustments after each calendar year as above
provided; excepting that in any year in which resurfacing of the parking area of
the Center is contemplated, Landlord shall be permitted to include the
anticipated cost of same as part of the estimated monthly Adjustments. Even
though the term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant’s share of said Adjustments for the year in
which this Lease terminates, Tenant shall immediately pay any increase due over
the estimated Adjustments previously paid and, conversely, any overpayment made
shall be immediately rebated by Landlord to Tenant. Failure of Landlord to
submit statements as called for herein shall not be deemed to be a waiver of
Tenant’s requirement to pay sums as herein provided.
ARTICLE 8
INSURANCE AND INDEMNITY
8.1 Insuring Party. As used in this Article 8, the term “insuring party” shall
mean the party who has the obligation to obtain the insurance required
hereunder. This insuring party shall be designated in each Section of this
Article 8. Whether the insuring party is Landlord or Tenant, Tenant shall, as
additional rent for the Premises, pay the cost of all insurance so obtained.
8.2 Liability Insurance. Tenant shall, at Tenant’s expense obtain and keep in
force during the term of this Lease, as the insuring party under this
Section 8.2, a policy of Combined Single Limit, Bodily Injury and Property
Damage Insurance insuring Landlord and Tenant against any liability arising out
of the ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto. Such insurance shall be a combined single limit policy in
an amount not less than Two Million Dollars ($2,000,000). The policy shall
contain cross liability endorsements and shall insure performance by Tenant of
the indemnity provisions of this Article 8. The limits of said insurance shall
not, however, limit the liability of Tenant hereunder. Said insurance shall have
a Landlord’s Protective Liability endorsement attached thereto. If Tenant shall
fail to procure and maintain said insurance, Landlord may, but shall not be
required to, procure and maintain the same, but at the expense of Tenant. Not
more frequently than each year, if, in the reasonable opinion of Landlord, the

 



--------------------------------------------------------------------------------



 



amount of liability insurance required hereunder is not adequate, Tenant shall
increase said insurance coverage as required by Landlord; provided, however,
that in no event shall the amount of the liability insurance increase be more
than fifty percent (50%) greater than the amount thereof during the preceding
year of the term of this Lease. However, the failure of Landlord to require any
additional insurance coverage shall not be deemed to relieve Tenant from any
obligations under this Lease.
8.3 Property Insurance
     (a) Landlord, as insuring party under this Section 8.3, shall obtain and
keep in force during the term of this Lease a policy or policies of insurance
covering loss or damage to the Premises, in the amount of ninety percent (90%)
of the replacement value thereof, as the same may exist from time to time
against all perils included within the classification of fire, extended
coverage, vandalism, malicious mischief, special extended perils (all risk) and
sprinkler leakage. Said insurance shall provide for payment of loss thereunder
to Landlord or to the holders of mortgages or deeds of trust on the Premises.
Landlord shall, in addition, obtain and keep in force during the term of this
Lease a policy of rental income insurance covering a period of one (1) year,
with loss payable to Landlord, which insurance shall also cover all real estate
taxes and insurance costs for said period. The cost of all insurance provided by
Landlord will be payable by the Tenant as set forth in Article 7.2
     (b) Tenant shall pay for any increase in the property insurance of other
building or buildings in the Center if said increase is caused by Tenant’s acts,
omissions, use or occupancy of the Premises. It is provided, however, that
Tenant shall not be required to pay for any such increases in insurance costs of
adjacent properties unless such increased insurance costs was the result of
unusual features of Tenant’s occupancy of the Premises or of Tenant’s unusual
acts or omissions, the intent of the parties being to require Tenant to be
financially responsible to the extent of such cost increases for creating
situations of unusual hazard on the Premises not reasonably contemplated by the
use to which the Premises shall be put pursuant to Article 3 above.
     (c) Landlord will not insure Tenant’s fixtures, equipment or Tenant
improvements unless the Tenant improvements have become a part of the Premises
under Article 11 hereof. Tenant shall have such responsibility in accordance
with Section 8.7 hereinbelow.
     (d) Not more frequently than once each year, if, in the opinion of
Landlord, the amount of property insurance required hereunder is not adequate,
Landlord shall increase said insurance coverage as determined by Landlord.
However, such increase may be more frequent than each year if required by the
insurance carrier in order to maintain insurance for the full replacement value
of the Premises.
8.4 Insurance Policies. Insurance required hereunder shall be in companies
holding a “General Policyholders Rating” of A or better as set forth in the most
current issue of “Best’s Insurance Guide”. The insuring party shall deliver to
the other party copies of policies of such insurance or certificates evidencing
the existence and amounts of such insurance with loss payable clauses
satisfactory to Landlord. No such policy shall be cancelable or subject to
reduction of coverage or other modifications except after ten (10) days prior
written notice to Landlord. If Tenant is the insuring party, Tenant shall,
within ten (10) days prior to the expiration of such policies, furnish Landlord
with renewals or “binders” thereof, or Landlord may order such insurance and
charge the cost thereof to Tenant, which amount shall be payable by Tenant upon
demand. Tenant shall not do or permit to be done anything which shall invalidate
the insurance policies referred to in Section 8.3. If Tenant does or permits to
be done anything which shall increase the cost of the insurance policies
referred to in Section 8.3, then Tenant shall forthwith upon Landlord’s demand
reimburse Landlord for any additional premiums attributable to any act or
omission or operation of Tenant causing such increase in the cost of insurance.
If Landlord is the insuring party and if the insurance policies maintained
hereunder cover other improvements in addition to the Premises, Landlord shall
deliver to Tenant a written statement setting forth the amount of any such
insurance cost increase and showing in reasonable detail the manner in which it
has been computed.
8.5 Waiver of Subrogation. Tenant and Landlord each hereby waive any and all
rights of recovery against the other, or against the officers, employees, agents
and representatives of the other, for loss of or damage to such waiving party or
its property or the property of others under its control to the extent that such
loss or damage is insured against under any insurance policy in force at the
time of such loss or damages. The insuring party shall, upon obtaining the
policies of insurance required hereunder, give notice to the insurance carrier
or carriers that the foregoing mutual waiver of subrogation is contained in this
Lease. Notwithstanding, the waiver of subrogation would not be effective if its
inclusion would cancel an insurance policy of any party.
8.6 Indemnity. Tenant shall indemnify and hold harmless Landlord from and
against any and all claims arising from Tenant’s use of the Premises, or from
the conduct of Tenant’s business or from any activity, work or things done,
permitted or suffered by Tenant in or about the Premises or elsewhere and shall
further indemnify and hold harmless Landlord from and against any and all claims
arising from any breach or default in the performance of any obligation on
Tenant’s part to be performed under the terms of this Lease, or arising from any
negligence of the Tenant, or any of such claim or any action or proceeding
brought thereon; and in case any action or proceeding be brought against
Landlord by reason of any such claim, Tenant upon notice from Landlord shall
defend the same at Tenant’s expense by counsel satisfactory to Landlord, to the
extent such claim arises from Tenant’s use. Tenant, as a material part of the
consideration to Landlord, hereby assumes all risk of damage to property or
injury to persons, in, upon or about the Premises arising from any cause and
Tenant hereby waives all claims in respect thereof against Landlord, except in
the event of Landlord’s negligence or default hereunder.

 



--------------------------------------------------------------------------------



 



8.7 Exemption of Landlord from Liability. Except in the event of Landlord’s, his
agent’s, or employee’s negligence, Tenant hereby agrees that Landlord shall not
be liable for injury to Tenant’s business or any loss of income therefrom or for
damage to the improvements, trade fixtures, contents, goods, wares, merchandise
or other property of Tenant (“Tenant’s Contents”), Tenant’s employees, invitees,
customers, or any other person in or about the Premises, nor shall Landlord be
liable for injury to the person of Tenant, Tenant’s employees, agents or
contractors, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, sprinklers, wires, appliances, plumbing,
air conditioning or lighting fixtures, or from any other cause, whether the said
damage or injury results from conditions arising upon the Premises or upon other
portions of the building of which the Premises are a part, or from other sources
or places, and regardless of whether the cause of such damage or injury or the
means of repairing the same is inaccessible to Tenant. Landlord shall not be
liable for any damages arising from any act or neglect of any other tenant, if
any, of the building in which the Premises are located. Tenant shall maintain
the following insurance coverage with respect to the insurable losses
contemplated by this Section 8.7 during the term of this Lease insuring
Landlord, Tenant and any lender of record encumbering the Premises, with full
waiver of subrogation:
     (a) against fire, extended coverage and vandalism and malicious mischief
perils, including coverage for Tenant’s Contents, in an amount of not less than
ninety percent (90%) of the full replacement cost thereof.
     (b) Broad form boiler and machinery insurance on a blanket repair and
replacement basis with limits per accident not less than the replacement cost of
all leasehold improvements and of all boilers, pressure vessels, air
conditioning equipment, miscellaneous electrical apparatus and all other
insurable objects owned or operated by Tenant or by others (other than Landlord)
on behalf of Tenant in the Premises or relating or serving the Premises;
     (c) Business interruption insurance in such amount as will reimburse Tenant
for direct or indirect loss of earnings attributable to all such perils insured
against in Section 8.7(a) and 8.7(b) above; and
     (d) Workmen’s compensation insurance covering all Tenant’s employees
working in the Premises.
8.8 Additional Insurance. Notwithstanding any provisions to the contrary
contained in this Lease, the insuring party shall also provide insurance against
damage by such other perils as any mortgage lending institution holding a
mortgage on the Premises may from time to time require against damage by such
other perils as mortgage lending institutions generally may from time to time
require in case of similar properties and in such amounts.
8.9 Blanket Policy. If at any time during the term of this Lease the insuring
party shall have in full force and effect a blanket policy of general liability
insurance and/or property insurance with the same coverage for the Premises or
for Tenant’s property as applicable all as described above, as well as coverage
of other premises and properties of the insuring party or in which the insuring
party has some interest, such blanket insurance shall satisfy the requirements
hereof.
ARTICLE 9
USES PROHIBITED
Tenant shall not do nor permit anything to be done in or about the Premises, nor
bring or keep anything therein which is not within the permitted use of the
Premises, which will in any way increase the existing rate of or affect any fire
or other insurance upon the Building or any of its contents, nor cause a
cancellation of any insurance policy covering said Building or the Center or any
part thereof or any of its contents. Tenant shall not do nor permit anything to
be done in or about the Premises which will in any way obstruct or interfere
with the rights of other tenants or occupants of the Building or the Center or
injure or annoy them nor use or allow the Premises to be used for any improper,
immoral, unlawful or objectionable purpose; nor shall Tenant cause, maintain or
permit any nuisance in, on or about the Premises. Tenant shall not commit nor
allow to be committed any waste in or upon the Premises.
ARTICLE 10
COMPLIANCE WITH LAW
     Tenant shall not use the Premises, nor permit anything to be done in or
about the Premises, which will in any way conflict with any law, statute,
ordinance or governmental rule or regulation now in force or which may hereafter
be enacted or promulgated. Tenant shall, at its sole cost and expense, promptly
comply with all laws, statutes, ordinances and governmental rules, regulations
or requirements now in force or which may hereafter be in force and with the
requirements of any board of fire underwriters or other similar bodies now or
hereafter constituted relating to or affecting the condition, use or occupancy
of the Premises, excluding structural changes not related to or affected by
Tenant’s improvements or acts. The judgment of any court of competent
jurisdiction or the admission of Tenant in any action against Tenant, whether
Landlord be a party thereto or not, that Tenant has violated any law, statute,
ordinance or governmental rule, regulation or requirement, shall be conclusive
of that fact as between Landlord and Tenant.

 



--------------------------------------------------------------------------------



 



ARTICLE 11
ALTERATIONS AND ADDITIONS
Tenant shall not make or allow to be made any alterations, additions or
improvements to or of the Premises or any part thereof excepting non-structural
interior alterations not exceeding Five Thousand Dollars ($5,000.00) in cost
without first obtaining the written consent of Landlord, and any alterations,
additions or improvements to or of said Premises, including, but not limited to,
wall covering, paneling and built-in cabinet work, but excepting movable
furniture and trade fixtures, shall at once become a part of the realty and
belong to the Landlord and shall be surrendered with the Premises. In the event
Landlord consents to the making of any alterations, additions or improvements to
the Premises by Tenant, the same shall be made by Tenant at Tenant’s sole cost
and expense. Notwithstanding anything to the contrary herein, no installation,
alterations, additions or improvements to or of any electrical system or outlet
to or of the Premises, or any part thereof, shall be made, or allowed to be made
by Tenant without first obtaining the written consent of Landlord. Upon the
expiration or sooner termination of the term hereof, Tenant shall, upon written
demand by Landlord, give at least thirty (30) days prior to the end of the term,
at Tenant’s sole cost and expense, forthwith and with all due diligence, remove
any alterations, additions, or improvements made by Tenant designated by
Landlord to be removed, including trade fixtures, movable furniture and
inventory, and Tenant shall, forthwith and with all due diligence, at its sole
cost and expense, repair any damage to the Premises caused by such removal.
ARTICLE 12
REPAIRS
12.1 Tenant’s Repairs. By entry hereunder, Tenant shall be deemed to have
accepted the Premises as being in good, sanitary order, condition and repair.
Tenant shall, at Tenant’s sole cost and expense, keep the Premises and every
part thereof in good condition and repair (except as hereinafter provided with
respect to Landlord’s obligations) including, without limitation, the
maintenance, replacement and repair of any storefront, doors, window casements,
glazing, heating and air-conditioning system (when there is an air conditioning
system, Tenant shall obtain a service contract for repairs and maintenance of
said system, said maintenance contract to conform to the requirements under the
warranty, if any, on said system), pest control, plumbing, pipes, electrical
system, electrical wiring, outlets, fixtures, lighting and conduits. Tenant
shall, upon the expiration or sooner termination of the term of this Lease,
surrender the Premises to the Landlord in good condition, broom clean, ordinary
wear and tear and damage from causes beyond the reasonable control of Tenant
excepted. Any damage to adjacent premises caused by Tenant’s use of the Premises
shall be repaired at the sole cost and expense of Tenant.
12.2 Landlord’s Repairs. Notwithstanding the provisions of Section 12.1
hereinabove, Landlord shall, subject to Tenant’s reimbursement as provided in
Section 7.2(a)(2)(i), repair and maintain the structural portions of the
Building, including the exterior walls and roof, unless such maintenance and
repairs are caused in part or in whole by the act, neglect, fault or omission of
any duty by the Tenant, its agents, servants, employees, invitees, or any damage
caused by breaking and entering, in which case Tenant shall pay to Landlord the
actual cost of such maintenance and repairs. Landlord shall not be liable for
any failure to make such repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after written notice of the need
of such repairs or maintenance is given to Landlord by Tenant. There shall be no
abatement of rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Premises
or in or to fixtures, appurtenances and equipment therein. Tenant waives the
right to make repairs at Landlord’s expense under any law, statutes or ordinance
now or hereafter in effect. Landlord may, at Landlord’s election, provide,
through a third party vendor, regular inspections and periodic maintenance but
not repairs for HVAC. Any repairs to the HVAC system shall be the Tenant’s
responsibility pursuant to Article 12.1 above. The cost of said inspections and
maintenance provided by the Landlord shall be paid by the Tenant as an
adjustment pursuant to Article 7.2.
ARTICLE 13
LIENS
Tenant shall keep the Premises and the property in which the Premises are
situated free from any liens arising out of any work performed, materials
furnished or obligations incurred by or on behalf of Tenant. Landlord may
require, at Landlord’s sole option, that Tenant shall provide to Landlord, at
Tenant’s sole cost and expense, a lien and completion bond in an amount equal to
one and one-half (11/2) times the estimated cost of any improvements, additions,
alterations in the Premises which the Tenant desires to make, to insure Landlord
against any liability for mechanics’ and materialmen’s liens and to insure
completion of the work.
ARTICLE 14
ASSIGNMENT AND SUBLETTING
Tenant shall not voluntarily, or by operation of law, assign, transfer,
mortgage, sublet or otherwise transfer or encumber all or any part of Tenant’s
interest in this lease or in the Premises without Landlord’s prior written
consent, which shall not be unreasonably withheld. Any attempt to assignment,
transfer, mortgage, encumbrance or subletting without such consent shall be void
and shall constitute a breach of this Lease. Regardless of Landlord’s consent,
no subletting or assignment shall release Tenant from Tenant’s obligation or
alter the primary liability of Tenant to pay the rent and to perform all other
obligations to be performed by Tenant hereunder. The acceptance of rent by
Landlord from any person shall not be deemed to be a waiver by Landlord of any
provision hereof. Consent to one assignment or subletting shall not be deemed a
consent to any subsequent assignment or subletting. In the event that Landlord
shall consent to a sublease or

 



--------------------------------------------------------------------------------



 



assignment under the provisions of this Article 14, Tenant shall pay Landlord’s
reasonable attorney’s fees incurred in connection with giving such consent.
Prior to such approval by Landlord of subletting or assignment, Tenant shall
provide Landlord with information concerning the proposed assignee’s or
subtenant’s financial responsibility. Further, if for any proposed assignment or
sublease Tenant receives rent or other consideration either initially or over
the term of the assignment of sublease, in excess of the rent called for
hereunder, or in case of the sublease of a portion of the Premises in excess of
such rent fairly allocable to such portion, after appropriate adjustments to
assure that all other payments called for hereunder taken into account, Tenant
shall pay to Landlord as additional rent hereunder all of the excess of each
such payment of rent or other consideration received by Tenant promptly after
its receipt.
ARTICLE 15
UTILITIES
Tenant shall pay for all water, gas, heat, light, power and sewer charges,
telephone service and all other services and utilities supplied to the Premises,
together with any taxes thereon. If any such services are not separately metered
to Tenant, Tenant shall pay a reasonable proportion to be determined by Landlord
of all charges jointly metered with other premises.
ARTICLE 16
PERSONAL PROPERTY TAXES
Tenant shall pay, or cause to be paid, before delinquency, any and all taxes
levied or assessed and which become payable during the term hereof upon all
Tenant’s leasehold improvements, equipment, furniture, fixtures, and any other
personal property located in the Premises. In the event any or all of the
Tenant’s leasehold improvements, equipment, furniture, fixtures, and other
personal property shall be assessed and taxed with the real property, Tenant
shall pay to Landlord its share of such taxes within ten (10) days after
delivery to Tenant by Landlord of a statement in writing setting forth the
amount of such taxes applicable to Tenant’s property.
ARTICLE 17
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the rules and regulations
affecting the Center that Landlord shall from time to time promulgate and/or
modify. The rules and regulations shall be binding upon the Tenant upon delivery
of a copy of them to Tenant. Landlord shall not be responsible to Tenant for the
nonperformance of any said rules and regulations by any other tenants or
occupants of the Center.
ARTICLE 18
HOLDING OVER
If Tenant shall remain in possession of the Premises after the expiration of the
term of this Lease, Tenant will be deemed to be occupying the Premises as a
tenant-at-sufferance subject to all the covenants and obligations of this Lease
and at a daily rental of twice the per diem Minimum Rent provided hereunder,
computed on the basis of a thirty (30) day month, and Tenant will vacate the
Premises and deliver the same to Landlord upon Tenant’s receipt of notice from
Landlord to vacate the Premises. If any Property not belonging to Landlord
remains at the Premises after the expiration of the term of this Lease, Tenant
hereby authorizes Landlord to make such disposition of such property as Landlord
may desire without liability for compensation or damages to Tenant. In the event
that such property belongs to someone other than Tenant, Tenant agrees to
indemnify and hold Landlord harmless from all suits, actions, liabilities,
losses, damages and expenses in connection with or incident to any removal,
exercise of dominion over and/or disposition of such property by Landlord.
ARTICLE 19
ENTRY BY LANDLORD
Landlord reserves, and with 24 hour notice and during normal business hours
except in the case of an emergency, the right to enter the Premises to inspect
the same, to submit said Premises to prospective purchasers or tenants, to post
notices of non-responsibility, to repair the Premises and any portion of the
Building of which the Premises are a part that Landlord may deem necessary or
desirable, without abatement of rent, and may for that purpose erect scaffolding
and other necessary structures where reasonably required by the character of the
work to be performed, always providing that the entrance to the Premises shall
not be unreasonably blocked thereby, and further providing that the business of
the Tenant shall not be interfered with unreasonably. Tenant hereby waives any
claim for damages or for any injury or inconvenience to or interference with
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss occasioned thereby. Landlord shall have the right to use any and
all means which Landlord may deem proper to gain access in an emergency, in
order to obtain entry to the Premises without liability to Tenant except for any
failure to exercise due care for Tenant’s property and any entry to the Premises
obtained by Landlord by any means, or otherwise, shall not under any
circumstances be construed or deemed to be a forcible or unlawful entry into, or
a detainer of, the Premises, or an eviction of Tenant from the Premises or any
portion thereof.

 



--------------------------------------------------------------------------------



 



ARTICLE 20
TENANT’S DEFAULT
20.1 Events of Default. The occurrence of any one or more of the following
events shall constitute a default and breach of this Lease by Tenant:
     (a) Failure to pay Minimum Rent, adjustments, additional rent or any other
monetary obligation which Tenant is required to pay under this lease when due.
     (b) Abandonment or vacation of the Premises or any substantial portion
thereof (failure to occupy and operate the Premises for ten (10) consecutive
days shall be deemed an abandonment and vacation).
     (c) Failure to perform any other provision of this Lease if the failure to
perform is not cured within thirty (30) days after notice has been given to
Tenant. If the default cannot reasonably be cured within thirty (30) days,
Tenant shall not be in default of this Lease if Tenant commences to cure the
default within the thirty (30) day period and diligently and in good faith
continues to cure the default.
     (d) The making by Tenant of any general assignment or general arrangement
for the benefit of creditors; or the filing by or against Tenant of a petition
to have Tenant adjudged a bankrupt or a petition or reorganization or
arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Tenant, the same is dismissed within thirty (30) days);
or the appointment of a trustee or a receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days; or the attachment, execution or other judicial seizure of
substantially all of Tenant’s interest in this Lease, where such seizure is not
discharged in thirty (30) days.
20.2 Notices of Default. Notices given under this Article 20 shall specify the
alleged default and the applicable Lease provisions, and shall demand that
Tenant perform the provisions of this Lease within the applicable period of
time, or quit the Premises. No such notice shall be deemed a forfeiture or a
termination of this Lease unless Landlord so elects in the notice.
ARTICLE 21
LANDLORD’S REMEDIES
Landlord shall have the following remedies if Tenant commits a default. These
remedies are not exclusive; they are cumulative in addition to any remedies now
or later allowed by law.
21.1 Tenant’s Right to Possession Not Terminated. Landlord can continue this
Lease in full force and effect, and the Lease will continue in effect as long as
Landlord does not terminate Tenant’s right to possession, and Landlord shall
have the right to collect rent when due. During the period Tenant is in default,
Landlord can enter the Premises and relet them, or any part of them, to third
parties for Tenant’s account. Tenant shall be liable immediately to Landlord for
all costs Landlord incurs in reletting the Premises, including, without
limitation, brokers’ commissions, expenses of remodeling the Premises required
by the reletting, and like costs. Reletting can be for a period shorter or
longer than the remaining term of this Lease. Tenant shall pay to Landlord the
rent due under this Lease on the dates the rent is due, less the rent Landlord
receives from any reletting. No act by Landlord allowed by this Section 21.1
shall terminate this Lease unless Landlord notifies Tenant that Landlord elects
to terminate this Lease. After Tenant’s default and for as long as Landlord does
not terminate Tenant’s right to possession of the Premises, if Tenant obtains
Landlord’s consent Tenant shall have the right to assign or sublet its interest
in this Lease, but Tenant shall not be released from liability.
21.2 Termination of Tenant’s Right to Possession. Landlord can terminate
Tenant’s right to possession of the Premises at any time. No act by the Landlord
other than giving notice to Tenant shall terminate this Lease. Acts of
maintenance, efforts to relet the Premises, or the appointment of a receiver on
Landlord’s initiative to protect Landlord’s interest under this Lease shall not
constitute a termination of Tenant’s right to possession. On termination,
Landlord has the right to recover from Tenant:
     (a) The worth, at the time of the award, of the unpaid rent that had been
earned at the time of termination of this Lease;
     (b) The worth, at the time of the award, of the amount by which the unpaid
rent that would have been earned after the date of termination of this Lease
until the time of award exceeds the amount of the loss of rent that Tenant
proves could have been reasonably avoided;
     (c) The worth, at the time of the award, of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
the loss of rent that Tenant proves could have been reasonably avoided; and
     (d) Any other amount, and court costs, necessary to compensate Landlord for
all detriment approximately caused by Tenant’s default.

 



--------------------------------------------------------------------------------



 



“The worth, at the time of the award”, as used in Section 21.2(a) and 21.2(b),
is to be computed by allowing interest at the rate of ten percent (10%) per
annum. “The worth, at the time of the award”, as referred to in Section 21.2(c),
is to be computed by discounting the amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award, plus one percent (1%).
21.3 Appointment of Receiver. If Tenant is in default of this Lease, Landlord
shall have the right to have a receiver appointed to collect rent and conduct
Tenant’s business. Neither the filing of a petition for the appointment of a
receiver nor the appointment itself shall constitute an election by Landlord to
terminate this Lease.
21.4 Landlord’s Right to Cure Tenant’s Default. Landlord, at any time after
Tenant commits a default, can cure the default at Tenant’s cost. If Landlord at
any time, by reason of Tenant’s default, pays any sum or does any act that
requires the payment of any sum, the sum paid by Landlord shall be due
immediately from Tenant to Landlord at the time the sum is paid, and if paid at
a later date shall bear interest at the rate of ten percent (10%) per annum from
the date the sum is paid by Landlord until Landlord is reimbursed by Tenant. The
sum, together with interest on it, shall be additional rent.
ARTICLE 22
DEFAULT BY LANDLORD
Landlord shall not be in default unless Landlord fails to perform obligations
required of Landlord within a reasonable time, but in no event later than thirty
(30) days after written notice by Tenant to Landlord and to the holder of any
first mortgage or deed of trust covering the Premises whose name and address
shall have theretofore been furnished to Tenant in writing specifying wherein
Landlord has failed to perform such obligation; provided, however, that if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for performance then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion. In no event shall Tenant have the
right to terminate this Lease as a result of Landlord’s default and Tenant’s
remedies shall be limited to damages and/or an injunction.
ARTICLE 23
RECONSTRUCTION
In the event the Premises are damaged by fire or other perils covered by
extended coverage insurance, Landlord agrees to forthwith repair same, and this
Lease shall remain in full force and effect, except that Tenant shall be
entitled to a proportionate reduction of the Minimum Rent from the date of
damage and while such repairs are being made, such proportionate reduction to be
based upon the extent to which the damage and making of such repairs shall
reasonably interfere with the business carried on by the Tenant in the Premises.
If the damage is due to the fault or neglect of Tenant or its employees, there
shall be no abatement of rent. In the event the Premises are damaged as a result
of any cause other than the perils covered by fire and extended coverage
insurance, then Landlord shall have the option: (1) to repair or restore such
damage, this Lease continuing in full force and effect, but the Minimum Rent to
be proportionately reduced as provided hereinabove in this Article 23; or
(2) give notice to Tenant any time within sixty (60) days after such damage,
terminating this Lease as of the date specified in such notice, which date shall
be no more than thirty (30) days after the giving of such notice. In the event
of giving such notice, this Lease shall expire and all interest of the Tenant in
the Premises shall terminate on the date so specified in such notice and the
Minimum Rent, reduced by a proportionate reduction, based upon the extent, if
any, to which such damage interfered with the business carried on by the Tenant
in the Premises, shall be paid up to the date of such termination.
Notwithstanding anything to the contrary contained in this Article 23, Landlord
shall not have any obligation whatsoever to repair, reconstruct or restore the
Premises when the damage resulting from any casualty covered in this Article 23
occurs during the last twenty-four (24) months of the term of this Lease or any
extension thereof. Landlord shall not be required to repair any injury or damage
by fire or other cause, or to make any repairs or replacements of any leasehold
improvements, fixtures, or other personal property of Tenant.
ARTICLE 24
EMINENT DOMAIN
If more than twenty five percent (25%) of the Premises shall be taken or
appropriated by any public or quasi-public authority under the power of eminent
domain, either party hereto shall have the right, at its option, within sixty
(60) days after said taking, to terminate this Lease upon thirty (30) days
written notice. If less than twenty five percent (25%) of the Premises are
taken, or if more than twenty five percent (25%) is taken and neither party
elects to terminate as herein provided, the Minimum Rent thereafter to be paid
shall be equitably reduced. If any part of the Center other than the Premises
may be so taken or appropriated, Landlord shall within sixty (60) days of said
taking have the right at its option to terminate this Lease upon written notice
to Tenant. In the event of any taking or appropriation whatsoever, Landlord
shall be entitled to any and all awards and/or settlements which may be given
and Tenant shall have no claim against Landlord for the value of any unexpired
term of this Lease.

 



--------------------------------------------------------------------------------



 



ARTICLE 25
PARKING AND OTHER COMMON AREA
All areas within the exterior boundaries of the Center which are not now or
hereafter held for lease or occupation by Landlord or used by other persons
entitled to occupy floor space in the Center shall be deemed Common Areas.
Landlord may make changes at any time and from time to time in the size, shape,
location, and extent of the Common Area, and no such change shall entitle Tenant
to any abatement of Rent. Landlord covenants that except as otherwise provided
hereinbelow, an area approximately equal to the Common Area which includes
automobile parking, shall be at all times available for the non-exclusive use of
Tenant during the full term of this Lease or any extension of the term hereof,
provided that the condemnation or other taking by any public authority, or sale
in lieu of condemnation, of any or all of such Common Area shall not constitute
a violation of this covenant; provided further, however, that Landlord reserves
the right to change the entrances, exits, traffic lanes and the boundaries and
locations of such Common Area including automobile parking and to construct
buildings and other improvements thereon if in the sole good faith judgment of
Landlord such construction shall be for the overall benefit of the Center and
will not substantially interfere with ingress and egress from the Premises or
the flow of vehicular traffic in the Center.
25.1 Maintenance. Landlord shall keep said Common Area, including automobile
parking, in a neat, clean and orderly condition and shall repair any damage to
the facilities thereof, but all expenses in connection with said Common Area
including automobile parking shall be charged and prorated in the manner as set
forth in Section 7.2(a).
25.2 Common Rights. Tenant, for the use and benefit of Tenant, its agents,
employees, customers, licensees and subtenants, shall have the non-exclusive
right in common with Landlord, and other present and future owners, tenants and
their agents, employees, customers, licensees and sub-tenants, to use said
Common Area during the entire term of this Lease, or any extension thereof, for
ingress and egress, and automobile parking.
25.3 Rules and Regulations. Tenant, in the use of said Common Area, agrees to
comply with such reasonable rules, regulations and charges for parking as
Landlord may adopt from time to time for orderly and proper operation of said
Common Area. Such rules may include but shall not be limited to the following:
(1) the restricting of employee parking to a limited, designated area or areas;
and (2) the regulation of the removal, storage and disposal of Tenant’s refuse
and other rubbish at the sole cost and expense of Tenant.
25.4 Special Assessments. Tenant will be subject to any Special Assessment which
may be levied in the sole discretion of Landlord from time to time with respect
to particular or extraordinary costs or expenses which have been incurred by
Landlord and/or the Center in respect of materials or services furnished at the
request, with the consent of or otherwise required by any special use of the
Common Area by Tenant as opposed to uses otherwise generally enjoyed by all
tenants of the Center. Such Special Assessment shall be considered as additional
rental under this Lease which shall be due and payable to Landlord upon demand.
ARTICLE 26
SIGNS
Tenant may affix and maintain upon the glass panes and supports of the show
windows and within twelve (12) inches of any window and upon the exterior walls
of the Premises only such signs, advertising, placards, names, insignia,
trademarks and descriptive material as shall have first received the written
approval of Landlord as to type, size, color, location, copy nature and display
qualities. Landlord shall not withhold such written approval of such signage
material so long as it conforms with the Signage Criteria attached hereto as
Exhibit D and incorporated herein by this reference. Anything to the contrary in
this Lease notwithstanding, Tenant shall not affix any sign to the roof. Tenant
shall, however, erect one sign on the front of the Premises not later than the
date Tenant opens for business, in accordance with a design to be prepared by
Tenant and approved in writing by Landlord.
ARTICLE 27
DISPLAYS
Tenant may not display or sell merchandise or allow grocery carts or other
similar devices within the control of Tenant to be stored or to remain outside
the defined exterior walls and permanent doorways of the Premises. Tenant
further agrees not to install any exterior lighting, amplifiers or similar
devices or use in or about the Premises any advertising medium which may be
heard or seen outside the Premises, such as flashing lights, searchlights,
loudspeakers, phonographs or radio broadcasts.
ARTICLE 28
AUCTIONS
Tenant shall not conduct or permit to be conducted any sale by auction in, upon
or from the Premises whether said auction by voluntary, involuntary, pursuant to
any assignment for the payment of creditors or pursuant to any bankruptcy or
other insolvency proceeding.

 



--------------------------------------------------------------------------------



 



ARTICLE 29
HOURS OF BUSINESS
[Subject to the provisions of Article 23 hereof, Tenant shall continuously
during the entire term hereof conduct and carry on Tenant’s business in the
Premises and shall keep the Premises open for business and cause Tenant’s
business to be conducted therein during the usual business hours of each and
every business day as is customary for businesses of like character in the
county in which the Premises are located to be open for business; provided,
however, that this provision shall not apply if the Premises should be closed
and the business of Tenant temporarily discontinued therein on account of
strikes, lockouts or similar causes beyond the reasonable control of Tenant.
Tenant shall keep the Premises adequately stocked with merchandise, and with
sufficient sales personnel to care for the patronage, and to conduct said
business in accordance with sound business practice. In the event of breach by
the Tenant of any of the conditions contained in this Article 29, the Landlord
shall have, in addition to any and all remedies herein provided, the right at
its option to collect not only the Minimum Rent herein provided, but additional
rent at the rate of one-thirtieth (1/30) of the Minimum Rent herein provided for
each and every day that the Tenant shall fail to conduct its business as herein
provided; said additional rent shall be deemed to be in lieu of any percentage
rent that might have been earned during such period of the Tenant’s failure to
conduct its business as herein provided. ]
ARTICLE 30
RESTRICTION OF TENANT
[ 30.1 Area. In recognition of the fact that this Lease provides for a
percentage rent based on sales made by Tenant in or from the Premises, Tenant
agrees (insofar as, and to the extent that, it is lawful so to agree) that for
the period commencing with the execution of this Lease and ending at the end of
the term hereof, neither Tenant nor any of Tenant’s affiliated, parent or
subsidiary businesses, firms or companies will operate, directly or indirectly,
another store, department or concession in another store under the name of the
Tenant, or the name under which Tenant does business in the Premises, or which
is identifiable with the operation conducted in the Premises, within a
reasonable area of the Premises, without the prior consent of Landlord, Tenant
agreeing with Landlord that the area within a circle having as its center the
Premises and having a radius of (five (5) miles as a reasonable area for this
purpose.
30.2 Remedy. In addition to any other remedy otherwise available to Landlord for
breach of this covenant, it is specifically agreed that, at Landlord’s election,
any and all sales made in and from any such other store, department or
concession shall be included in the computation of percentage rent due
hereunder, as if such gross sales had been made from the Premises. ]
ARTICLE 31
LANDLORD’S LIABILITY
Tenant specifically agrees to look solely to Landlord’s then equity interest in
that part of the Center at the time owned, or in which Landlord holds an
interest as ground lessee, for recovery of any judgment from Landlord, it being
specifically agreed that neither Landlord, nor any successor holder of
Landlord’s interest hereunder, nor any beneficiary of any trusts of which any
person from time to time holding Landlord’s interest is trustee, shall ever be
personally liable for any such judgment, or for the payment of any monetary
obligation to Tenant. The provision contained in the foregoing sentence is not
intended to, and shall not, limit any right that Tenant might otherwise have to
obtain injunctive relief against Landlord or Landlord’s successors in interest,
or any other action not involving the personal liability of Landlord, or any
successor holder of Landlord’s interest hereunder, or any beneficiary of any
trust of which any person from time to time holding Landlord’s interest is
trustee, to respond in monetary damages from Landlord’s assets other than
Landlord’s equity interest aforesaid in the Center. In no event shall Landlord
ever be liable to Tenant for any indirect or consequential damages by reason of
Landlord’s breach or default of the terms of this Lease.
ARTICLE 32
ASSIGNMENT OF RENTS
32.1 Assumption. With reference to any assignment by Landlord of Landlord’s
interest in this Lease, or the rents payable hereunder, conditional in nature or
otherwise, which assignment is made to the holder of a mortgage or ground lease
on property which includes the Premises, Tenant agrees as follows:
     (a) That the execution thereof by Landlord, and the acceptance thereof by
the holder of such mortgage, or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligation of Landlord
hereunder, unless such holder, or ground lessor, shall by notice sent to Tenant,
specifically otherwise elect, and
     (b) That, except as aforesaid, such holder or ground lessor shall be
treated as having assumed Landlord’s obligations hereunder only upon foreclosure
of such holder’s mortgage and the taking of possession of the Premises, or, in
the case of a ground lessor, the assumption of Landlord’s position hereunder by
such ground lessor.
32.2 Leaseback. Where a party acquires Landlord’s interest in property (whether
land only, or land and buildings) which includes the Premises, and
simultaneously leases the same back, such acquisition shall not be treated as an
assumption of Landlord’s position hereunder, and this Lease shall thereafter be
subject and subordinate at all times to such lease.

 



--------------------------------------------------------------------------------



 



ARTICLE 33
FINANCIAL STATEMENTS
At any time during the term of this Lease, Tenant shall, upon ten (10) days
prior written notice from Landlord, provide any institutional lender which is
negotiating with Landlord for interim, construction or permanent financing
during the term of this Lease, with a confidential current financial statement
and financial statements for each of the two (2) years prior to the then current
fiscal statement year. Such statements shall be sent directly to such
institutional lender and not through Landlord. Such current statement shall be
prepared in accordance with generally accepted accounting principles and, if
such is the normal practice of Tenant, shall be audited by an independent
certified public accountant.
ARTICLE 34
LANDLORD’S RIGHT TO RELOCATE PREMISES
[Landlord shall have the right to relocate the Premises to another part of the
Center in accordance with the following:
34.1 Decor. The new Premises shall be substantially the same in size,
dimensions, configuration, decor, and nature as the Premises described in this
Lease, and shall be placed in that condition by Landlord at its cost.
34.2 Relocation. The physical relocation of the Premises shall be accomplished
by Landlord at its cost.
34.3 Notice. Landlord shall give Tenant at least thirty (30) days notice of
Landlord’s intention to relocate the Premises.
34.4 Time. The physical relocation of the Premises shall take place on a weekend
and shall be completely accomplished before the Monday following the weekend in
which the relocation takes place. If the physical relocation has not been
completed in that time, rent shall abate in full from the time the physical
relocation commences to the time it is completed.
34.5 Costs. All incidental costs incurred by Tenant as a result of the
relocation, including, without limitation, costs incurred in changing address on
stationary, business cards, directories, advertising, and other such items,
shall be paid by Landlord, in a sum not to exceed Five Hundred Dollars
($500.00).
34.6 Frequency. Landlord shall not have the right to relocate the Premises more
than two (2) times during the term of this Lease.
34.7 Size. If the relocated Premises are smaller than the Premises as they
existed before the relocation, rent shall be reduced to a sum computed by
multiplying the rent specified in Section 4.1 by a fraction, the numerator of
which shall be the total number of square feet in the relocated Premises and the
denominator of which shall be the total number of square feet in the Premises
before the relocation.
34.8 Amendment. The parties shall immediately execute an amendment to this Lease
stating the relocation of the Premises and the reduction of rent, if any.]
ARTICLE 35
MISCELLANEOUS
35.1 Plats and Riders. Clauses, plats, riders and addendums, if any, affixed to
this Lease are a part hereof.
35.2 Waiver. The waiver by Landlord of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such terms, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition herein contained. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding default by Tenant
of any term, covenant or condition of this Lease, other than the failure of the
Tenant to pay the particular rental so accepted, regardless of Landlord’s
knowledge of such preceding defaults at the time of such rent.
35.3 Joint Obligation. If there be more than one Tenant the obligations
hereunder imposed shall be joint and several.
35.4 Marginal Headings. The marginal headings and titles to the Sections and
Articles of this Lease are not a part of the Lease and shall have no effect upon
the construction or interpretation of any part hereof.
35.5 Time. Time is of the essence of this Lease and of the performance of each
and all of its provisions in which performance is a factor.
35.6 Successors and Assigns. The covenants and conditions herein contained,
subject to the provision as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

 



--------------------------------------------------------------------------------



 



35.7 Recordation. Neither Landlord nor Tenant shall record this Lease, but a
short form memorandum hereof may be recorded at the request of Landlord.
35.8 Quiet Possession. Upon Tenant paying the rent reserved hereunder and
observing and performing all of the covenants, conditions, and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the entire term hereof, subject to all the
provisions of this Lease.
35.9 Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of rent or other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed upon Landlord by
terms of any mortgage or trust deed covering the premises. Accordingly, if any
installment of rent or any sum due from Tenant shall not be received by Landlord
or Landlord’s designee within five (5) days after due date specified by this
lease, then Tenant shall pay to Landlord a late charge equal to ten percent
(10%) of all outstanding charges, included but not limited to the base rental
amount, tenant improvements financed and common area maintenance charges, but in
no event less than Fifty Dollars ($50.00), plus any attorneys’ fees incurred by
Landlord by reason of Tenants failure to pay rent and/or other charges when due
hereunder. The parties hereby agree that such late charges represent a fair and
reasonable estimate of the costs that Landlord will incur by reason of the late
payment by Tenant. Acceptance of such late charges by the Landlord shall in no
event constitute a waiver of Tenant’s default with respect to such overdue
amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder. Tenant hereby agrees that if Tenant is subject to a
late charge for two (2) consecutive months, Minimum Rent for the following
twelve (12) months shall automatically be adjusted to be quarterly rental,
payable in advance, commencing upon the first day of the month following such
consecutive late month and continuing for the next twelve (12) months on a
quarterly basis in advance.
35.10 Prior Agreements. This Lease contains all of the agreements of the parties
hereto with respect to any matter covered or mentioned in this Lease, and no
prior agreements or understanding pertaining to any such matters shall be
effective for any purposes. No provision of this Lease may be amended or added
to except by an agreement in writing signed by the parties hereto or their
respective successors in interest. This Lease shall not be effective or binding
on any party until fully executed by both parties hereto.
35.11 Inability to Perform. This Lease and the obligations of the Tenant
hereunder shall not be affected or impaired because the Landlord is unable to
fulfill any of its obligations hereunder or is delayed in doing so, if such
inability or delay is caused by reason of strike, labor troubles, acts of God,
or any other cause beyond the reasonable control of the Landlord.
35.12 Partial Invalidity. Any provision of this Lease which shall prove to be
invalid, void, or illegal shall be in no way affect, impair or invalidate any
other provision hereof and such other provision shall remain in full force and
effect.
35.13 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, whenever possible, be cumulative with all other remedies at
law or in equity.
35.14 Choice of Law. This Lease shall be governed by the laws of the State of
California.
35.15 Attorneys’ Fees. In the event of any action or proceeding brought by
either party against the other under this Lease the prevailing party shall be
entitled to recover for the fees of its attorneys in such action or proceeding,
including costs of appeal, if any, in such amount as the court may adjudge
reasonable as attorneys’ fees. In addition, should it be necessary for Landlord
to employ legal counsel to enforce any of the provisions herein contained,
Tenant agrees to pay all attorneys’ fees and court costs reasonably incurred.
35.16 Sale of Premises by Landlord. In the event of any sale of the Premises by
Landlord, Landlord shall be and is hereby entirely freed and relieved of all
liability under any and all of its covenants and obligation contained in or
derived from this Lease arising out of any act, occurrence or omission occurring
after the consummation of such sale; and the purchaser, at such sale or any
subsequent sale of the Premises shall be deemed, without any further agreement
between the parties or their successors in interest or between the parties and
any such purchaser, to have assumed and agreed to carry out any and all of the
covenants and obligations of the Landlord under this Lease.
35.17 Subordination and Attornment. Upon request of the Landlord, Tenant will in
writing subordinate its rights hereunder to the lien of any mortgage or deed of
trust, to any bank, insurance company or other lending institution, now or
hereafter in force against the Premises, and to all advances made or hereafter
to be made upon the security thereof. In the event any proceedings are brought
for foreclosure, or in the event of the exercise of the power of sale under any
mortgage or deed of trust made by the Landlord covering the Premises, Tenant
shall attorn to the purchaser upon any such foreclosure or sale and recognize
such purchaser as the Landlord under this Lease. The provisions of this
Section 35.17 to the contrary notwithstanding, and so long as Tenant is not in
default hereunder, this Lease shall remain in full force and effect for the full
term hereof.
35.18 Notices. All notices and demands which may or are to be required or
permitted to be given by either party on the other shall be in writing. All
notices and demands by the Landlord to the Tenant shall be sent by certified
mail, return receipt requested, postage prepaid, or

 



--------------------------------------------------------------------------------



 



delivered in person addressed to the Tenant at the Premises, at the address
hereinbelow, or to such other place as Tenant may from time to time designate in
a notice to the Landlord. All notices and demands by the Tenant to the Landlord
shall be sent by certified mail, return receipt requested, postage prepaid, or
delivered in person addressed to the Landlord at the address set forth herein,
and to such other person or place as the Landlord may from time to time
designate in a notice to the Tenant.
     To Landlord at: c/o Citadel Equities Group, 1512 Eureka Road, Suite 130,
Roseville, CA 95661
     To Tenant at: 9083 Foothills Boulevard, Suite 300, Roseville, CA 95747
35.19 Tenant’s Statement. Tenant shall at any time and from time to time, upon
not less than five (5) days prior written notice from Landlord, execute,
acknowledge and deliver to Landlord a statement in writing as follows:
     (a) Certifying that this Lease is unmodified and in full force and effect
(or, if modified, stating the nature of such modification and certifying that
this Lease as so modified is in full force and effect), and the date to which
the rental and other charges are paid in advance, if any, and
     (b) Acknowledging that there are not, to Tenant’s knowledge, any incurred
defaults on the part of the Landlord hereunder, or specifying such defaults if
any are claimed, and
     (c) Setting forth the date of commencement of rents and expiration of the
term hereof. Any such statement may be relied upon by the prospective purchaser
or encumbrance of all or any portion of the real property of which the Premises
are a part.
35.20 Authority of Tenant. If Tenant is a corporation, each individual executing
this lease on behalf of said corporation represents and warrants that he is duly
authorized to execute and deliver this Lease on behalf of said corporation, in
accordance with the bylaws of said corporation, and that this Lease is binding
upon said corporation.
35.21 Exhibits. The following Exhibits are attached to this Lease after the
signatures and are incorporate herein by reference:

     
Exhibit A-1 - Site Plan
  Exhibit D - Sign Criteria
Exhibit A-2 - Floor Plan of Premises
  Exhibit E - Rules & Regulations
[Exhibit B - Landlord’s Work Letter]
  Exhibit F — 2002 Adjustment Budget
[Exhibit C - Tenant’s Work]
  [Exhibit G - Guaranty Of Lease]

36 Addendum Attached.

              LANDLORD:   TENANT:    
 
        EUREKA DEVELOPMENT COMPANY LLC   SIERRA LOGIC, a Delaware Corporation  
 
 
        BY:  
 
  BY:        
 
           
Douglas M. Sutherland, Member
        DATE:  
 
  DATE:        
 
        BY:  
 
  BY:        
 
        DATE:  
 
  DATE:        
 
       

BUSINESS CENTER LEASE ADDENDUM — ARTICLE 36
This Addendum is to the Business Center Lease dated March 18, 2003 in which
Eureka Development Company LLC, a California Limited Liability Company is hereby
referred to as “Landlord” and Sierra Logic, a Delaware Corporation is hereby
referred to as “Tenant”.
36.1 Tenant’s Failure to Maintain. In the event Tenant fails to maintain the
Premises in good order, condition and repair, Landlord shall give Tenant notice
to do such acts as are reasonably required so to maintain Premises. In the event
Tenant fails promptly to commence such work or diligently prosecute the same to
completion, Landlord may but is not obligated to do such acts and expend such
fund at the expense of Tenant as are reasonably required to perform such work.
Landlord shall be paid by Tenant promptly after demand with interest at ten
percent (10%) per annum from the date of such work. Landlord shall have no
liability to Tenant for any damage, inconvenience or interference with the use
of the Premises by Tenant as a result of performing any such work or by reason
of undertaking the repairs required by Section 12 above.

 



--------------------------------------------------------------------------------



 



36.2 Installation of Fixtures. It is mutually agreed that in order to expedite
the commencement of Tenant’s business in the Premises, Tenant may enter upon the
Premises for the purpose of installing trade fixtures and furnishings during the
construction period, provided that such activity on the part of Tenant shall be
done only in such manner as not to interfere with construction and that Landlord
shall not be liable to Tenant for damage to or loss of such fixtures, equipment
or furnishing, Tenant accepting the full risk for such damage or loss, if any.
Tenant shall pay for all utilities, consumed by Tenant or it’s contractors in
preparing the Premises for the opening of Tenant’s business.
36.3 Merchants Association. Deleted.
36.4 Prohibited Uses.
     (a) Tenant agrees that it will not use or permit any person to use the
Premises for a second-hand store, auction, distress or fire sale, or bankruptcy
or going-out-of-business sale (whether or not pursuant to any insolvency
proceedings), or for any use or purpose in violation of any governmental law or
authority, and that Tenant shall at its sole cost and expense promptly comply
with all laws, statutes, ordinances and governmental rules, regulations and
requirements now in force of which may hereinafter be in force and with the
requirements of any board of fire underwriters or other similar body now or
hereafter constituted relating to or affecting the condition, use or occupancy
of the Premises, or not related or afforded by Tenant’s improvements or acts.
The judgment of any court of competent jurisdiction or the admission of Tenant
in any action against Tenant, whether Landlord be a party thereto or not, that
Tenant has violated any law, statute, ordinance or governmental rules,
regulation or requirement, shall be conclusive of that fact as between Landlord
and Tenant.
     (b) Tenant shall not do or permit anything to be done in or about the
Premises which will in any way obstruct or interfere with the rights of other
Tenants or occupants of the building of which the Premises may be a part or any
other building in the shopping center, or injure or annoy them, or use or allow
the Premises to be used for any unlawful or objectionable purpose, nor shall
Tenant cause, maintain or permit any nuisance in, on or about the Premises.
Tenant shall not commit or allow to be committed any waste in or upon the
Premises. Tenant shall keep the Premises in a clean and wholesome condition,
free of any objectionable noises, odors or nuisance.
36.5 Execution of Lease, No Option. The submission of this Lease to Tenant shall
be for examination purposes only and does not and shall not constitute a
reservation of or option for Tenant to lease, or otherwise create any interest
by Tenant in, the Premises or any other Premises situated in the shopping
center. Execution of this Lease by Tenant and return to Landlord shall not be
binding upon Landlord, notwithstanding any time interval, until Landlord has in
fact executed and delivered this Lease to the Tenant.
36.6 Insolvency of Tenant. Tenant agrees that in the event all or substantially
all of its assets be placed in the hands of a receiver or trustee, and in the
event such receivership of trusteeship continue for a period of ten (10) days,
or should Tenant make assignment for the benefit of creditors, or be adjudicated
a bankrupt, or should Tenant institute any state or federal bankruptcy act
wherein Tenant seeks to be adjudicated a bankrupt, or seeks to be discharged of
its debts, or should any voluntary proceeding be filed against such Tenant under
such bankruptcy laws and Tenant consents thereto or acquiesces therein by
pleading or default, then this Lease or any interest in and to the demised
Premises shall not become an asset in any of such proceedings and in any of such
events and in addition to any and all rights or remedies of Landlord hereunder
of as provided by law, it shall be lawful for Landlord at his option to declare
the term hereof ended and to re-enter the demised Premises and take possession
hereof and remove all persons therefrom and Tenant shall have no further claim
therein or hereunder.
36.7 Tenant’s Insurance. Tenant’s insurance as stated in Section 8 of the Lease,
shall include Owner as additionally insured. Tenant shall furnish to Landlord
within twenty (20) days prior to Tenant’s taking possession of the Premises,
evidence of Tenant’s insurance.
36.8 Insufficient Funds Checks. Checks returned by Tenant’s bank for
insufficient funds or closed accounts will be subject to a $25.00 check charge,
in addition to applicable late charges, which will be paid immediately to
Landlord.
36.9 Jurisdiction. Referenced paragraph 31, Placer County will be jurisdiction
and venue of the action concerning the Lease agreement. This lease will be
interpreted subject to the laws of the State of California.
36.10 Tenant Improvements. All Tenant Improvements as specified will be
performed in accordance with local building code standards in effect at the time
lease agreement is executed. Tenant agrees to install and pay for any
improvements, changes or alterations in the Premises required by any
governmental authority provided that such changes are caused and peculiar to the
business of Tenant in the Premises. Landlord agrees to install and pay for any
improvements, changes or alterations in the Premises required by any
governmental authority provided that such changes are required generally for
similar buildings in the area and are not specifically directed to Tenant’s
business in the Premises. Tenant shall not be responsible to cure or pay for the
retrofit of any condition of the building which existed prior to the Lease date,
nor shall Tenant be responsible for the removal or remediation of any asbestos
or other toxic or hazardous substance. Tenant is responsible for obtaining all
necessary permits, approvals and licenses to occupy the Premises and operate
Tenant’s business therein prior to opening for business. Landlord, at Landlord’s
sole cost and expense, shall patch walls, touch up paint, repair damaged ceiling
tiles, clean carpets and provide a Tenant Improvement Allowance of THREE
THOUSAND AND NO/100 DOLLARS ($3,000.00) for HVAC work.

 



--------------------------------------------------------------------------------



 



36.11 Tenant shall deposit with Landlord upon execution of this Lease:

                    1.    
Security Deposit
  $ 11,730.00          
 
        2.    
First Chargeable Month’s Rent
  $ 11,730.00          
 
             
Total Deposit:
  $ 23,460.00  

36.12 Exhibit “F” attached hereto is the Landlord’s estimate for the 2002 Rental
Adjustments pursuant to Article 7.2 of this Lease. Tenant shall pay rental
adjustments commencing with Tenant’s occupancy as called for in said
Article 7.2.
36.13 If necessary, Tenant shall supply all window coverings, at Tenant’s sole
cost and expense. Said window coverings must be one (1) inch wide horizontal
metal blinds in silver, cream or white. No other colors or materials are
approved.
36.14 Hazardous Materials: Tenant shall not cause or permit any Hazardous
Material to be generated, produced, brought upon, used, stored, treated or
disposed of in or about the Property by Tenant, its agents, employees,
contractors, subleases or invitees without the prior written consent of
Landlord. Landlord shall be entitled to take into account such other factors or
facts as Landlord may reasonably determine to be relevant in determining whether
to grant or withhold consent to Tenant’s proposed activity with respect to
Hazardous Material. In no event, however, shall Landlord be required to consent
to the installation or use of any storage tanks on the Property. As used in this
Lease, the term “Hazardous Material” means any flammable items, explosives,
radioactive materials, hazardous or toxic substances, material or waste or
related materials, including any substances defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
or “toxic substances” now or subsequently regulated under any applicable
federal, state or local laws or regulations, including without limitation
petroleum-based products, paints, solvents, lead, cyanide, DDT, printing inks,
acids, pesticides, ammonia compounds and other chemical products, asbestos, PCBs
and similar compounds, and including any different products and materials which
are subsequently found to have adverse effects on the environment or the health
and safety of persons. (except for customary office supplies including toner and
soldering material).
36.15 Termination Clause: Tenant shall have the right to exercise an option to
terminate the Lease term at the expiration of thirty-six (36) months of paying
rent. Tenant shall agree to reimburse the Landlord all unamortized Tenant
Improvement costs and Lease commissions for the remainder term.
36.15 Right of First Refusal: Tenant shall have a continuing first right of
refusal on all spaces contiguous to Tenant’s Premises. All space taken under the
terms of first right of refusal shall be at identical terms and conditions to
those of the base Lease, including base Lease rates and Tenant Improvement
Allowances, subject to existing tenant’s rights.
36.16 Option to Expand: If Tenant needs to expand by fifty percent (50%) or
greater, then Landlord shall release Tenant from that Lease and negotiate for
space in another property owned by the Landlord.
36.17 Satellite Requirement: Tenant shall have the right, subject to Landlord’s
consent, not to be unreasonably withheld, to install a satellite dish on the
roof or the side of the building in a location to be satisfactory to both
Landlord and Tenant. Prior to installation, Tenant shall submit to Landlord
elevations and specifications for the satellite dish. Tenant shall be
responsible for removing the dish from its location and repairing any damage
caused by such removal. There shall be no additional rental paid to Landlord as
a result of any satellite dish use and/or installation.
36.18 Option to Renew: Landlord hereby grants to Tenant the option to renew this
Lease for two (2) additional terms of five (5) years each, upon the same terms
and conditions as herein contained, except as modified by this section provided
that Tenant not be in default under this Lease at the time the option is
exercised or upon commencement of the extended term. The new base year is reset
to the first option year. The option to renew shall not include broker’s
commission for the option period, free rent/pre-occupancy, additional option
period, and/or new tenant improvements. In the event Tenant desires to exercise
its option to extend, Tenant shall so notify Landlord in writing at least six
(6) months prior to the expiration of the term. Landlord shall then, within
fifteen (15) days after the receipt of said notice, notify Tenant in writing of
the new base monthly rent to apply during the extension period. Within fifteen
(15) days after receipt of Landlord’s notice, Tenant shall give written notice
to the Landlord either excepting the proposed new base monthly rent or stating
its exception to such proposal and appointing a real estate broker who is
experienced in leasing similar type business properties. Within ten (10) days
after receipt of such notice, Landlord shall designate a similarly qualified
real estate broker and give written notice thereof to Tenant. The two brokers so
appointed shall select and appoint in writing a third party similarly qualified
real estate broker and then give written notice thereof to Landlord and Tenant.
The broker so appointed shall promptly fix a time for the completion of the
appraisal, which shall be no later than thirty (30) days from the date of
appointment of the last broker. Broker shall notify Landlord and Tenant as to
the date fixed for the completion of that appraisal. On that date, the brokers
and Landlord and tenant shall meet and brokers shall each submit their appraisal
of fair rental value of the Premises for use then being made of the Premises in
writing in the usual form to Landlord and Tenant, and the fair rental value
shall be determined by taking the numerical average (mean) of the two
(2) appraisal figures which are the closest together, provided however, that
such appraisals shall reasonably reflect the fair rental value of the Premises.
Each of the parties hereto shall pay for the services of his appointee broker
and one-half (1/2) of the cost of the services of the third broker. Fair market
rental value for the

 



--------------------------------------------------------------------------------



 



purpose of this Lease shall mean the then prevailing rent for premises
comparable in size to the premises located in buildings comparable in size, age,
quality to, in the general vicinity of the Building and leased on terms
comparable to the terms contained in this lease. In no event shall the Base
Monthly Rent for the option period be less that the Base Monthly Rent for the
previous term of this Lease.
36.19 Signage: Landlord shall grant Tenant the right to place its sign on the
building monument. Signage shall conform to both Landlord’s and the City of
Roseville’s signage criteria and specifications. Tenant shall pay the cost of
installation and maintenance of said signage. Landlord to provide suite and
listing directory signage at Landlord’s expense.
36.20 Parking: Tenant shall be permitted to park 41 cars on a non-exclusive
basis in areas designated by Landlord for parking. Tenant shall abide by and all
parking regulations and rules established by Landlord or Landlord’s parking
operator.

              AGREED AND ACCEPTED:         LANDLORD:   TENANT: EUREKA
DEVELOPMENT COMPANY LLC   SIERRA LOGIC, a Delaware Corporation    
 
        BY:  
 
  BY:        
 
        DATE:  
 
  DATE:        
 
        BY:  
 
  BY:        
 
        DATE:  
 
  DATE:        
 
       

 



--------------------------------------------------------------------------------



 



BUSINESS CENTER LEASE ADDENDUM ONE — ARTICLE 36
This Addendum One is to the Business Center Lease dated March 18, 2003 in which
Eureka Development Company LLC, a California Limited Liability Company is hereby
referred to as “Landlord” and Sierra Logic, a Delaware Corporation is hereby
referred to as “Tenant”.
36.21.1 Rent Schedule.

          Months   Rent
01-03
  Free*
04-15
  $ 1.15 *
16-27
  $ 1.20 *
28-39
  $ 1.25 *
40-51
  $ 1.30 *
52-63
  $ 1.35 *

     *Plus NNN, utilities and janitorial.

 



--------------------------------------------------------------------------------



 



AMENDMENT #1
LEASE BETWEEN EUREKA DEVELOPMENT COMPANY LLC AND
SIERRA LOGIC, INC DATED MARCH 18, 2003
JUNE __, 2004
The last two sentences of Article 6 (“Security Deposit”) of the Lease between
Eureka Development Company LLC and Sierra Logic, Inc. dated March 18, 2003 shall
be amended as follows:
“Tenant shall also provide a letter of credit equal to $100,000 which shall be
released within ten (10) days of Tenant providing its income statement to show
that Tenant’s business has become profitable for three consecutive months.
Tenant’s income statement shall be prepared in accordance with generally
accepted accounting principles. Release of the letter of credit shall only occur
if Tenant is not in default of their Lease and shall be at Landlord’s sole
discretion, which shall not be unreasonably withheld.”

                   
LANDLORD:
          TENANT:    
Eureka Development Company LLC
          Sierra Logic, Inc.    
By:
          By:    
Date:
          Date:    

 



--------------------------------------------------------------------------------



 



BUSINESS CENTER LEASE ADDENDUM TWO
DATED OCTOBER 8, 2003
This Addendum One is to the Business Center Lease dated March 18, 2003 in which
Eureka Development Company LLC, a California Limited Liability Company is hereby
referred to as “Landlord” and Sierra Logic, a Delaware Corporation is hereby
referred to as “Tenant”.
ARTICLE 2
PREMISES
Landlord does hereby lease to Tenant and Tenant hereby leases from Landlord that
certain space (herein called “Premises”), having dimensions of approximately
15,460 combined square feet of floor area. The Premises are situated within
building 9083 Foothills Boulevard (±10,200 square feet) and 9087 Foothills
Boulevard (±5,260 square feet) (the “Building”) within the Blue Oaks Technical
Center (the “Center”). The location, address and dimensions of the Building and
the Premises are delineated on Exhibit “A” attached hereto and incorporated
herein by reference. Said Premises and the Center are located at 9083 Foothills
Boulevard, Suite 300 and 9087 Foothills Boulevard, Suite 750. in the City of
Roseville, County of Placer, State of California. The Common Area is defined in
Article 25.
This Lease is subject to the terms, covenants and conditions herein set forth
and the Tenant covenants as a material part of the consideration for this Lease
to keep and perform each and all of said terms, covenants and conditions by it
to be kept and performed.
4.1 Initial Minimum Rent. Tenant agrees to pay to Landlord as minimum rent
(“Minimum Rent”), without notice or demand, the monthly sum of $11,730.00 for
Suite 300 and $6,049.00 for Suite 750 for a total of SEVENTEEN THOUSAND SEVEN
HUNDRED SEVENTY-NINE AND NO/100ths Dollars ($17,779.00), in advance, on or
before the first day of each and every successive calendar month during the term
hereof, except that the first month’s rent shall be paid upon the execution
hereof. Rent for any period which is for less than one (1) month shall be a
prorated portion of the monthly installment herein based upon a thirty (30) day
month. Said rental shall be paid to Landlord, without deduction or offset, in
lawful money of the United States of America and at such place as Landlord may
from time to time designate in writing. Payments shall be coterminous on the
expansion suite at 9087 Foothills with the initial Lease at 9083 Foothills.
5.1 Commencement. [ The Lease term shall be sixty-three (63) Months, plus any
partial month in which the rental commences. The parties hereto acknowledge that
certain obligations under various articles hereof may commence prior to the
Lease term, i.e., construction, hold harmless, liability insurance, etc.; and
the parties agree to be bound by these articles prior to commencement of the
Lease term. The lease term shall commence (“Commencement Date”) (check
applicable box): ]

x   On December 1, 2003 or upon substantial completion of the Landlord’s Tenant
Improvement work, the lease term of 9083 and 9087 Foothills shall be coterminous
, if the Premises are being leased in its “as is” condition or subject to such
incidental work as is to be performed by Landlord prior to said date (this work,
if any, to be set forth in the attached Exhibit “B-1” attached hereto and
incorporated herein by reference and, in this latter event, the rental shall
commence on said date only if Landlord shall have substantially completed said
work).

ARTICLE 6
SECURITY DEPOSIT
Concurrently with Tenant’s execution of this Lease, Tenant has deposited with
Landlord the sum of ELEVEN THOUSAND SEVEN HUNDRED THIRTY AND no/100ths Dollars
($11,730.00) and an additional $6,049.00, which combined with the original
security deposit of $11,730.00 shall be $17,779.00 in addition to the first
month’s rent. Said sum shall be held by Landlord as security for the faithful
performance by Tenant of all the terms, covenants, and conditions of this Lease
to be kept and performed by Tenant during the term hereof. If Tenant defaults
with respect to any provision of this Lease, including, but not limited to the
provisions relating to the payment of rent, Landlord may (but shall not be
required to) use, apply or retain all or any part of this security deposit for
the payment of any rent or any other sum in default, or for the payment of any
amount which Landlord may spend or become obligated to spend by reason of
Tenant’s default, or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default. If any portion of said
deposit is so used or applied, Tenant shall, within five (5) days after written
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the security deposit to its original amount and Tenant’s failure to do so shall
be a default under this Lease. Landlord shall not be required to keep this
security deposit separate from its general funds, and Tenant shall not be
entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provisions of this Lease to be performed by it, the security
deposit or any balance thereof shall be returned to Tenant (or, at Landlord
option, to the last assignee of Tenant’s interest hereunder) within ten
(10) days following the expiration of the Lease term. In the event of
termination of Landlord’s interest in this Lease, said deposit, or any part
thereof not previously applied, may be turned over by Landlord to Landlord’s
grantee and, if so turned over, Tenant agrees to look solely to such grantee for
proper application of the deposit in accordance with the terms of this
Article 6, and the return thereof in accordance herewith. The holder of a
mortgage on property which includes the Premises shall never be responsible to
Tenant for the return or application of any such deposit, whether or not such
holder succeeds to the position of Landlord hereunder, unless such deposit shall
have been received in hand by such holder. Tenant shall also provide a letter of
credit equal to one (1) year’s equivalent of rent ($140,760.00) which shall be
released within ten (10) days of Tenant’s next round of funding after Landlord
has had a chance to review all documentation with

 



--------------------------------------------------------------------------------



 



regards to burn rate and financial information. This shall occur only if Tenant
is not in default of their Lease and shall be at Landlord’s sole discretion,
which shall not be unreasonably withheld.
36.11 Tenant shall deposit with Landlord upon execution of this Addendum:

             
1.
  Security Deposit   $ 6,049.00  
2.
  First Chargeable Month’s Rent   $ 6,049.00  
 
           
 
  Total Deposit:   $ 12,098.00  

              AGREED AND ACCEPTED:         LANDLORD:   TENANT: EUREKA
DEVELOPMENT COMPANY LLC   SIERRA LOGIC, a Delaware Corporation BY:    

 
Douglas M. Sutherland, Member   BY:    

 
DATE:    

 
  DATE:    

 
BY:    

 
  BY:    

 
DATE:    

 
  DATE:    

 

 



--------------------------------------------------------------------------------



 



BUSINESS CENTER LEASE ADDENDUM THREE
DATED OCTOBER 8, 2003
Superceeds Addendum Two
This Addendum Three is to the Business Center Lease dated March 18, 2003 in
which Eureka Development Company LLC, a California Limited Liability Company is
hereby referred to as “Landlord” and Sierra Logic, a Delaware Corporation is
hereby referred to as “Tenant”.
ARTICLE 2
PREMISES
Landlord does hereby lease to Tenant and Tenant hereby leases from Landlord that
certain space (herein called “Premises”); having dimensions of approximately
18,042 combined square feet of floor area. The Premises are situated within
building 9083 Foothills Boulevard (±10,200 square feet) and 9087 Foothills
Boulevard (±7,842 square feet) (the “Building”) within the Blue Oaks Technical
Center (the “Center”). The location, address and dimensions of the Building and
the Premises are delineated on Exhibit “A” attached hereto and incorporated
herein by reference. Said Premises and the Center are located at 9083 Foothills
Boulevard, Suite 300 and 9087 Foothills Boulevard, Suite 750 in the City of
Roseville, County of Placer, State of California. The Common Area is defined in
Article 25.
This Lease is subject to the terms, covenants and conditions herein set forth
and the Tenant covenants as a material part of the consideration for this Lease
to keep and perform each and all of said terms, covenants and conditions by it
to be kept and performed.
4.1 Initial Minimum Rent. Tenant agrees to pay to Landlord as minimum rent
(“Minimum Rent”), without notice or demand, the monthly sum of $11,730.00 for
Suite 300 and $9,018.30 for Suite 750 for a total of TWENTY THOUSAND SEVEN
HUNDRED FORTY-EIGHT AND 38/100ths Dollars ($20,748.38), in advance, on or before
the first day of each and every successive calendar month during the term
hereof, except that the first month’s rent shall be paid upon the execution
hereof. Rent for any period which is for less than one (1) month shall be a
prorated portion of the monthly installment herein based upon a thirty (30) day
month. Said rental shall be paid to Landlord, without deduction or offset, in
lawful money of the United States of America and at such place as Landlord may
from time to time designate in writing. Payments shall be coterminous on the
expansion suite at 9087 Foothills with the initial Lease at 9083 Foothills.
5.1 Commencement. [ The Lease term shall be sixty-three (63) Months, plus any
partial month in which the rental commences. The parties hereto acknowledge that
certain obligations under various articles hereof may commence prior to the
Lease term, i.e., construction, hold harmless, liability insurance, etc.; and
the parties agree to be bound by these articles prior to commencement of the
Lease term. The lease term shall commence (“Commencement Date”) (check
applicable box): ]

x   On July 1, 2004 (plus any temporary occupancy) or upon substantial
completion of the Landlord’s Tenant Improvement work. The lease term of 9083 and
9087 Foothills shall be coterminous , if the Premises are being leased in its
“as is” condition or subject to such incidental work as is to be performed by
Landlord prior to said date (this work, if any, to be set forth in the attached
Exhibit “B-1” attached hereto and incorporated herein by reference and, in this
latter event, the rental shall commence on said date only if Landlord shall have
substantially completed said work).

ARTICLE 6
SECURITY DEPOSIT
Concurrently with Tenant’s execution of this Lease, Tenant has deposited with
Landlord the sum of ELEVEN THOUSAND SEVEN HUNDRED THIRTY AND no/100ths Dollars
($11,730.00) and an additional $6,049.00, which combined with the original
security deposit of $11,730.00 shall be $17,779.00 in addition to the first
month’s rent. Said sum shall be held by Landlord as security for the faithful
performance by Tenant of all the terms, covenants, and conditions of this Lease
to be kept and performed by Tenant during the term hereof. If Tenant defaults
with respect to any provision of this Lease, including, but not limited to the
provisions relating to the payment of rent, Landlord may (but shall not be
required to) use, apply or retain all or any part of this security deposit for
the payment of any rent or any other sum in default, or for the payment of any
amount which Landlord may spend or become obligated to spend by reason of
Tenant’s default, or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default. If any portion of said
deposit is so used or applied, Tenant shall, within five (5) days after written
demand therefore, deposit cash with Landlord in an amount sufficient to restore
the security deposit to its original amount and Tenant’s failure to do so shall
be a default under this Lease. Landlord shall not be required to keep this
security deposit separate from its general funds, and Tenant shall not be
entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provisions of this Lease to be performed by it, the security
deposit or any balance thereof shall be returned to Tenant (or, at Landlord
option, to the last assignee of Tenant’s interest hereunder) within ten
(10) days following the expiration of the Lease term. In the event of
termination of Landlord’s interest in this Lease, said deposit, or any part
thereof not previously applied, may be turned over by Landlord to Landlord’s
grantee and, if so turned over, Tenant agrees to look solely to such grantee for
proper application of the deposit in accordance with the terms of this
Article 6, and the return thereof in accordance herewith. The holder of a
mortgage on property which includes the Premises shall never be responsible to
Tenant for the return or application of any such deposit, whether or not such
holder succeeds to the position of Landlord hereunder, unless such deposit shall
have been received in hand by such holder.

 



--------------------------------------------------------------------------------



 



Tenant shall also provide a letter of credit in the amount of $100,000.00, which
shall be released within ten (10) days of Tenant’s next round of funding after
Landlord has had a chance to review all documentation with regards to burn rate
and financial information. This shall occur only if Tenant is not in default of
their Lease and shall be at Landlord’s sole discretion, which shall not be
unreasonably withheld.
36.11 Tenant has deposited with Landlord:

             
1.
  Security Deposit   $ 6,049.00  
2.
  First Chargeable Month’s Rent (Partial)   $ 6,049.00  
 
           
 
  Total Deposit:   $ 12,098.00  

              AGREED AND ACCEPTED:                       LANDLORD:   TENANT:
EUREKA DEVELOPMENT COMPANY LLC   SIERRA LOGIC, a Delaware Corporation          
    BY:       BY:                   DATE:       DATE:                   BY:    
  BY:                   DATE:       DATE:                  

 